C. D. Humacao. Portar armas.
Por cuanto, en el presente caso el apelante, con fecha 28 de abril de 1942 fué sentenciado a cumplir seis meses de cárcel, sin cos-tas, por un delito de portar armas prohibidas;
Por cuanto, el 2 de septiembre de 1942 el acusado dirigió al Fiscal de la Corte de Distrito de Humacao un escrito que tituló “Es-crito de Apelación” en el cual solicitó de dicho funcionario le nom-brase un abogado para que le tramitase recurso de apelación contra la sentencia antes indicada y para que también presentase una mo-ción solicitando se le concediese el beneficio de pobreza;
Por cuanto, el Secretario de la corte inferior, erróneamente con-siderando tal escrito como un escrito de apelación, remitió a esta Corte la transcripción de autos el 2 de octubre último, radicándose por el acusado el 5 de febrero de 1943 un alegato en apoyo de su recurso, y radicando su informe el Fiscal de este Tribunal el 12 de febrero último;
Por cuanto, celebrada la vista de este caso con la sola compare-cencia del Fiscal, solicitó este último, conforme lo hizo en el informe escrito, que se desestimase el recurso por no haberse notificado al Fiscal de Distrito el escrito de apelación;
Por tanto, vistos los autos de este caso y considerando que no sólo no se notificó el escrito, si que no se presentó tal escrito de ape-lación, se desestima el recurso por falta de jurisdicción.